Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the election of Species 2 in the reply filed on 7/27/2022 is acknowledged.  The traversal is on the grounds that claim 18 is a combination of claims 1-3 and claim 10.  This is not found persuasive because species 2 was inadvertently indicated as claims 18-20. Species 2 should have been claims 17-20 as claim 17 is the independent claim.  The species are considered to be all the independent and dependent claims. The chemical composition of the metal-cored electrode of Species 1 is different than that of Species 2, specifically the chemical composition of the core of the electrode
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amata (US 20200171595) in view of Marshall (US4800131) and in further view of Zhang (US20150076130).
Regarding claims 1 and 11, Amata teaches a metal-cored electrode and a method for forming a weld bead comprising: ([0007] a tubular metal-cored welding electrode), said metal-cored electrode comprises a metal sheath surrounding a core (Fig.2 sheath 52 shown completely encircling core 54), said metal sheath formed of greater than 50 wt.% iron [0029] the metallic sheath may contain 79-81% iron or 84-86% iron by total weight of the tubular welding wire 50), said core is at least 80% encircled by said metal sheath (Fig. 2 sheath 52 shown completely encircling core 54), but is silent on for welding to form a weld bead on a ferrous material that is formed of at least 80 wt.% iron, and which weld bead includes at least 35 wt.% nickel, said metal sheath constitutes about 12-60 wt.% of a total weight of said metal-cored electrode, said core constitutes 40-70 wt.% of a total weight of said metal-cored electrode, said core includes greater than 35 wt.% nickel.
Marshall teaches for welding to form a weld bead on a ferrous material that is formed of at least 80 wt.% iron (Col. 3 lines 45-50 testing done on a standard grey cast iron implying an iron content of 94.1% Col. 3 lines 45-50), and which weld bead includes at least 35 wt.% nickel (Col. 3 lines 45-50 deposit analysis was nominally 45-60% nickel, balance iron), said core includes greater than 35 wt.% nickel (Col. 2 lines 50-55 the core wire was a solid wire comprising 99% nickel).
Amata and Marshall are considered to be analogous to the claimed invention because they are in the same field of welding electrodes. It would have been obvious to have modified Amata to incorporate the teachings of Marshall to have the welding formed on a ferrous material with iron, the weld deposit be greater than 35%wt nickel, and to have the core have greater than 35% wt nickel to ensure the wire filler metals have consistently better operating characteristics which leads to better bead appearance and joint quality, and /or are cheaper and easier to manufacture (Marshall Col. 1 lines 55-60).
Zhang teaches said metal sheath constitutes about 12-60 wt.% of a total weight of said metal-cored electrode (0020] total amount of the particulate core of the inventive flux cored welding electrode represents about 15 to 45 wt. %, of the inventive flux cored welding electrode as a whole, implying sheath would be 55 to 85% wt), said core constitutes 40-70 wt.% of a total weight of said metal-cored electrode ([0020] said core constitutes 40-70 wt.% of a total weight of said metal-cored electrode).
Amata, Marshall, and Zhang are considered to be analogous to the claimed invention because they are in the same field of welding electrodes. It would have been obvious to have modified Amata and Marshall to incorporate the teachings of Zhang to have the sheath be about 12-60 wt.% of a total weight of said metal-cored electrode and the core be 40-70 wt.% of a total weight of said metal-cored electrode in order to have the sheath and core be capable of having the core comprising the particulate matter and the shat comprising the solid metal elements (Zhang [0011]).
Regarding claims 2 and 12, Amata, Marshall, and Zhang teach the metal-cored electrode as defined in claims 1 and 11, and Amata teaches wherein said metal sheath includes at least 75 wt.% iron and no more than 5 wt.% nickel, a nickel content of said metal sheath constitutes no more than 10 wt.% of a total nickel content of said metal-cored electrode ([0007] The metallic sheath may comprise by weight of the tubular welding electrode: 0 to 0.025% carbon, 0.05 to 0.5% manganese (e.g., 0.2 to 0.3% manganese), and balance iron (along with any other additives and unavoidable impurities), implies iron would be at a content greater than 75% with no nickel), an iron content of said metal sheath constitutes at least 80 wt.% of a total iron content of said metal-cored electrode ([0029] the metallic sheath may contain 79-81% iron or 84-86% iron by total weight of the tubular welding wire 50.).
Regarding claims 3, 4, 13, and 14, Amata, Marshall, and Zhang teach the metal-cored electrode as defined in claims 1, 2, 11, and 12, but Amata and Zhang are silent on wherein said core includes greater than 50 wt.% nickel and no more than 5 wt.% iron, an iron content of said core constitutes no more than 10 wt.% of a total iron content of said metal-cored electrode, a nickel content of said core constitutes at least 80 wt.% of a total nickel content of said metal-cored electrode.
However, Zhang teaches wherein said core includes greater than 50 wt.% nickel and no more than 5 wt.% iron, an iron content of said core constitutes no more than 10 wt.% of a total iron content of said metal-cored electrode, a nickel content of said core constitutes at least 80 wt.% of a total nickel content of said metal-cored electrode (Col. 2 lines 50-55 the core wire was a solid wire comprising 99% nickel with no iron content).
It would have been obvious to have modified Amata and Marshall to incorporate the teachings of Zhang to have the core have a nickel content greater than 50 wt% limiting the iron content to 10 wt% with the iron nickel content being 80 wt.% of a total nickel content of said metal-cored electrode to ensure the wire filler metals have consistently better operating characteristics which leads to better bead appearance and joint quality, and /or are cheaper and easier to manufacture (Marshall Col. 1 lines 55-60).
Regarding claims 7, Amata, Marshall, and Zhang teach the metal-cored electrode as defined in claim 1, and Amata teaches the metal-cored electrode as defined in claim 6, wherein said metal sheath includes by weight percent of said metal sheath: Carbon 0-0.1 ([0029] less than 0.08% carbon), Manganese 0-0.5 ([0029] 0.05 to 0.5% manganese), Phosphorous 0-0.01 ([0029] less than approximately 0.02% phosphorus or sulfur by weight), Sulfur 0-0.02 ([0029] less than approximately 0.02% phosphorus or sulfur by weight), Silicon 0-0.03 ([0029] less than approximately 0.04% silicon by weight), Chromium 0-0.08 ([0029] 0% Chromium), Nickel 0-0.06 ([0029] 0% Nickel), Copper 0-0.1 ([0029] less than approximately 0.1% copper by weight), Molybdenum 0-0.005 ([0029] 0% Molybdenum),  N2 0-0.008 ([0029] 0% N2), Antimony 0-0.008 ([0029] 0% Antimony),  Niobium 0-0.008 ([0029] 0% Niobium), Aluminum 0-0.07 ([0029] less than approximately 0.05% aluminum by weight), Titanium 0-0.005 ([0029] 0% Titanium), Vanadium 0-0.005 ([0029] 0% Vanadium), Iron Balance ([0029] balance iron), and said core includes by weight percent of said core: Graphite/Carbon 0-5, Aluminum 0-10, Sodium Fluoride 0-6, Potassium Silicate 0-2, Resin Powder 0-5, Silicon Metal 0-10, Strontium Carbonate 0-18, and Mica 0-10 ([0030] granular core 54 not containing Graphite/Carbon, Aluminum, Sodium Fluoride, Potassium Silicate, Resin Powder, Silicon Metal, Strontium Carbonate, and Mica) but is silent on Nickel 35-100.
However, Marshall teaches Nickel 35-100 (the core wire was a solid wire comprising 99% nickel Col. 2 lines 50-55).
It would have been obvious to have modified Amata and Zhang to incorporate the teachings of Marshall to have the nickel content of the core wire be 35-100 wt% to ensure the wire filler metals have consistently better operating characteristics which leads to better bead appearance and joint quality, and /or are cheaper and easier to manufacture (Marshall Col. 1 lines 55-60).

Claims 5, 6, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amata (US 20200171595), Marshall (US4800131), and Zhang (US20150076130) as applied to claims 1 and 11 above, and further in view of Kamagai (CA2926569) and Soulary (US3431091).
Regarding claim 5, 6, 15, and 16, Amata, Marshall, and Zhang teach the metal-cored electrode as defined in claims 1, 4, 11, and 14, but are silent on further including a coating on an outer surface of said metal sheath, said coating constitutes about 0.5-18 wt.% of said total weight of said metal-cored electrode, said coating having a coating thickness of at least 0.01 in., said coating covering at least 80% of an outer surface of said metal sheath, an iron content in said coating is less than 10 wt.% of a total iron content of said metal-cored electrode, a nickel content in said coating is less than 10 wt.% of a total nickel content of said metal-cored electrode.
Kamagai teaches further including a coating on an outer surface of said metal sheath ([0040] adding Cu to the coating of the surface of the sheath of the wire), said coating constitutes about 0.5-18 wt.% of said total weight of said metal-cored electrode ([0040] Cu: 0% to 0.50% weight of metal cored electrode), said coating covering at least 80% of an outer surface of said metal sheath ([0040] adding Cu to the coating of the surface of the sheath of the wire), an iron content in said coating is less than 10 wt.% of a total iron content of said metal-cored electrode, a nickel content in said coating is less than 10 wt.% of a total nickel content of said metal-cored electrode ([0040] only Copper coating).
Amata, Marshall, Zhang, and Kamagai are considered to be analogous to the claimed invention because they are in the same field of welding electrodes. It would have been obvious to have modified Amata, Marshall, and Zhang to incorporate the teachings of Kamagai to have a coating around the sheath about 0.5-18 wt.% of said total weight of said metal-cored electrode with less than 10 wt.% of a total iron and less than 10 wt.% of a total nickel in order to enhance the strength and toughness of the weld metal  (Kamagai [0040]).
Soulary teaches said coating having a coating thickness of at least 0.01 in (Col. 2 lines 20-25 coating greater than 0.1 micron).
Amata, Marshall, Zhang, Kamagai, and Soulary are considered to be analogous to the claimed invention because they are in the same field of welding electrodes. It would have been obvious to have modified Amata, Marshall, Zhang, and Kamagai to incorporate the teachings of Soulary to have the thickness of the coating be 0.01 inches in order to have a thickness that corresponds to a linear charge of the weight of the steel (Soulary Col. 2 lines 20-25).
Regarding claim 9, Amata, Marshall, Zhang, Kamagai, and Soulary teach the metal-cored electrode as defined in claim 6, and Amata teaches the metal-cored electrode as defined in claim 6, wherein said metal sheath includes by weight percent of said metal sheath: Carbon 0-0.1 ([0029] less than 0.08% carbon), Manganese 0-0.5 ([0029] 0.05 to 0.5% manganese), Phosphorous 0-0.01 ([0029] less than approximately 0.02% phosphorus or sulfur by weight), Sulfur 0-0.02 ([0029] less than approximately 0.02% phosphorus or sulfur by weight), Silicon 0-0.03 ([0029] less than approximately 0.04% silicon by weight), Chromium 0-0.08 ([0029] 0% Chromium), Nickel 0-0.06 ([0029] 0% Nickel), Copper 0-0.1 ([0029] less than approximately 0.1% copper by weight), Molybdenum 0-0.005 ([0029] 0% Molybdenum),  N2 0-0.008 ([0029] 0% N2), Antimony 0-0.008 ([0029] 0% Antimony),  Niobium 0-0.008 ([0029] 0% Niobium), Aluminum 0-0.07 ([0029] less than approximately 0.05% aluminum by weight), Titanium 0-0.005 ([0029] 0% Titanium), Vanadium 0-0.005 ([0029] 0% Vanadium), Iron Balance ([0029] balance iron), and said core includes by weight percent of said core: Graphite/Carbon 0-5, Aluminum 0-10, Sodium Fluoride 0-6, Potassium Silicate 0-2, Resin Powder 0-5, Silicon Metal 0-10, Strontium Carbonate 0-18, and Mica 0-10 ([0030] granular core 54 not containing Graphite/Carbon, Aluminum, Sodium Fluoride, Potassium Silicate, Resin Powder, Silicon Metal, Strontium Carbonate, and Mica) but is silent on Nickel 35-100.
However, Marshall teaches Nickel 35-100 (the core wire was a solid wire comprising 99% nickel Col. 2 lines 50-55).
It would have been obvious to have modified Amata and Zhang to incorporate the teachings of Marshall to have the nickel content of the core wire be 35-100 wt% to ensure the wire filler metals have consistently better operating characteristics which leads to better bead appearance and joint quality, and /or are cheaper and easier to manufacture (Marshall Col. 1 lines 55-60).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/3/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761